Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com November 3, 2010 To the Board of Directors of Rolling Technologies, Inc. Kuala Lumpur To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Rolling Technologies, Inc. of our report dated October 25, 2010, relating to the financial statements of Rolling Technologies, Inc., a Nevada Corporation, for the years ending July 31, 2010 and 2009 and for the period from July 27, 2007 (date on inception) to July 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
